U.S. Department of Justice
Federal Bureau of Prisons

OPI: CPD
NUMBER: 5230.05
DATE: November 4, 1996
SUBJECT: Grooming

1. [POLICY §551.1. The Bureau of Prisons permits an inmate to
select the hair style of personal choice, and expects personal
cleanliness and dress in keeping with standards of good grooming
and the security, good order, and discipline of the institution.]
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Inmates will maintain appropriate standards of grooming,
bathing, and clothing.
b. Articles necessary to maintain personal hygiene will be
provided to inmates.
c. Inmates with beards will be required to wear beard
coverings when working in food service or where a beard could
likely result in a work injury.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 5230.04

b.

Grooming (10/01/90)

Directive Referenced
PS 1600.07
PS 4700.03
PS 6000.05

Occupational Safety and Environmental Health
(05/30/96)
Food Service Manual (10/07/96)
Health Services Manual (09/15/96)

c. Rules cited in this Program Statement are contained in 28
CFR 551.1-7.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

P.S. 5230.05
November 4, 1996
Page 2
4.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4134, 3-4188, 3-4270, 3-4322,
3-4324, 3-4325.
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF: 2C-10, 3D-13, 3D-14,
3E-10, 4D-12, 4D-13.
c. American Correctional Association Foundation/Core Standards
for Adult Correctional Institutions: FC2-4069, C2-4102, C2-4103,
C2-4131, C2-4133, C2-4170.
d. American Correctional Association Foundation/Core Standards
for Adult Local Detention Facilities: C2-5146, C2-5147, C2-5170,
C2-5171, C2-5172, C2-5173.
e. American Correctional Association 2nd Edition Standards for
the Administration of Correctional Agencies: 2-CO-4D-01.
5. PRETRIAL/HOLDOVER PROCEDURES. Procedures required in this
Program Statement are applicable to pretrial and holdover
inmates.
6. [MUSTACHES AND BEARDS §551.2 An inmate may wear a mustache
or beard or both. The Warden shall require an inmate with a
beard to wear a beard covering when working in food service or
where a beard could result in increased likelihood of work
injury.]
7. [HAIRPIECES §551.3 Inmates may not wear wigs or artificial
hairpieces, unless medical authorization to do so is approved by
the Warden.]
[HAIR LENGTH §551.4

8.

a. The Warden may not restrict hair length if the inmate keeps
it neat and clean.]
An inmate may have a shaved head or long hair.
[b. The Warden shall require an inmate with long hair to wear
a cap or hair net when working in food service or where long hair
could result in increased likelihood of work injury.
c. The Warden shall make available to an inmate hair care
services which comply with applicable health and sanitation
requirements.]
Where practicable, hair is to be cut in a room or rooms
specifically designated for that purpose. A multi-purpose area
may be used where this is not practicable. Hair cutting shall be
done in an area that permits observation by staff. Equipment

P.S. 5230.05
November 4, 1996
Page 3
must to be stored securely when not in use. A current inventory
of hair cutting equipment shall be maintained.
9. [RESTRICTIONS AND EXCEPTIONS §551.5. The Warden may impose
restrictions or exceptions for documented medical reasons.]
10. [PERSONAL HYGIENE §551.6 The Warden shall make available to
an inmate those articles necessary for maintaining personal
hygiene.]
Examples of articles to be available would include:
P
P
P
P
P

soap,
toothbrush,
toothpaste or powder,
comb, and
toilet paper.

For women, products for female hygiene needs shall be available.
Shaving equipment is to be available upon request.
The admission process at each institution is to ensure that such
items are available to newly admitted inmates.
11. [BATHING AND CLOTHING §551.7 Each inmate must observe the
standards concerning bathing and clothing that exist in the
institution as required by standards of §551.1.]
28 CFR 551.1 refers to Section 1 of this Program Statement.
12. OPERATIONAL REVIEWS. Unless otherwise directed by the
Warden, Correctional Services shall conduct Operational Reviews
of the provisions of this Program Statement.

\s\
Kathleen M. Hawk
Director

